DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/30/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910941613.8 applications as required by 37 CFR 1.55.

Allowable Subject Matter
Claim 1-26 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest, “1. A controller for a charging cable, comprising: a transmission terminal, operable for transmitting a clock signal transmitted by an external device, … and a feedback unit, coupled to said processing unit, operable for providing a configuration signal indicating a type of said charging cable when said indication signal is changed from said second level to said first level; wherein said transmission terminal is operable for transmitting said configuration signal to said external device, to enable said external device to identify said type of said charging cable based on said configuration signal” in combination with the remaining limitations of claim 1. Claims 2-6 depend from 1 and are allowable for the same reasons.
The prior art does not disclose or suggest, “7. A charging cable, comprising: a controller, operable for two-way communication with an external device to enable said external device to identify a type of said charging cable; wherein said controller comprises: a transmission terminal, coupled to said external device, operable for transmitting a clock signal transmitted by said external device, … wherein said transmission terminal is operable for transmitting said configuration signal to said external device, to enable said external device to identify said type of said charging cable based on said configuration signal” in combination with the remaining limitations of claim 7. Claims 8-12 depend from 7 and are allowable for the same reasons.
The prior art does not disclose or suggest, “13. A system for identifying a type of a charging cable, said system comprising: … said charging cable comprises: a controller, … wherein said controller comprises: a transmission terminal, coupled to said external device, operable for transmitting a clock signal transmitted by said external device, … and a feedback unit, coupled to said processing unit, operable for providing a configuration signal indicating said type of said charging cable when said indication signal is changed from said second level to said first level; wherein said transmission terminal is operable for transmitting said configuration signal to said external device, to enable said external device to identify said type of said charging cable based on said configuration signal” in combination with the remaining limitations of claim 13. Claims 14-20 depend from 13 and are allowable for the same reasons.
The prior art does not disclose or suggest, “21. A method for identifying a type of a charging cable, said method comprising: receiving, using a controller, a clock signal transmitted by an external device; … and providing, using a feedback unit in said controller, a configuration signal indicating said type of said charging cable, to enable said external device to identify said type of said charging cable based on said configuration signal, when said indication signal is changed from said second level to said first level” in combination with the remaining limitations of claim 21. Claims 22-26 depend from 21 and are allowable for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10310576 discloses USB power supply system, in which a power feeding system 1 selects one of a plurality of power supply voltages and performs a power feeding operation via a USB interface, and the power feeding system includes: a USB cable 30 including a security controller 38 that holds security information, and a host 10 that is connected to the USB cable 30, includes an authenticator controller 14, the authenticator controller 14 authenticating the USB cable 30 using the security information received from the USB cable 30, receives a voltage selection signal that selects one of the plurality of power supply voltages, and performs a power feeding operation based on the voltage selection signal. The host 10 carries out the power feeding operation based on the voltage selection signal when the authentication has been successfully performed. However, ‘576 does not disclose the allowable matter as recited above.
US 20200403433 discloses an electronic device comprising a connector comprising at least one power terminal for receiving power supplied from an external electronic device, and at least one data terminal for transmitting/receiving data to/from the external electronic device; and a processor comprising at least one sensing terminal connected to the at least one data terminal through at least one resistor, wherein the processor is configured to: when the external electronic device is connected to the electronic device through the connector, check a value corresponding to the voltage at the at least one data terminal, by using the at least one sensing terminal; and transmit, to the external electronic device, a control signal for controlling power supply from the external electronic device, on the basis of the value checked by means of the at least one sensing terminal.  However, ‘433 does not disclose the allowable matter as recited above.
US 20150340898 discloses a power management controller is configured to: determine that a secondary electronic device requires an amount of power that exceeds a default power threshold defined in a default power scheme; monitor internal power requirements associated with on-board functions of an electronic device and determine that internal power requirements satisfy predetermined criteria; and in response to determining that the secondary electronic device requires an amount of power that exceeds the default power threshold and that the internal power requirements satisfy the predetermined criteria, adjust a power scheme associated with the port and implemented by the power limiter to provide, to the secondary electronic device, an amount of power that exceeds the default power threshold. However, ‘898 does not disclose the allowable matter as recited above.
US 8749221 discloses a power supply detecting circuit detects feeding of power to a power supply terminal from the outside. A control unit identifies an accessory device connected to the connector based on a detection result acquired by the identification terminal voltage detecting circuit and a detection result acquired by the power supply detecting circuit. The identification terminal voltage detecting circuit can narrow down accessory device candidates based on whether or not there is feeding of power detected by the power supply detecting circuit. However, ‘221 does not disclose the allowable matter as recited above.
US 9223727 discloses an identification terminal voltage detecting circuit which detects a voltage of an identification terminal. A video switch is inserted into a signal line connecting a video circuit included in an internal circuit and the identification terminal. When a voltage representing that a video cable is connected to a connector is detected, and then a voltage representing that the video cable is terminated with specified impedance is detected, the control unit turns on the video switch. However, ‘727 does not disclose the allowable matter as recited above.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859

/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859